Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following an RCE dated August 11, 2022, which was filed in response to a Final Rejection dated April 12, 2022.   An interview was held on August 3 and August 10, 2022 in which the Examiner proposed certain amendments to put the application in condition for allowance.  The amended claims submitted with the RCE reflect those proposed amendments.  Following a subsequent search, the claims were confirmed as nonobvious.
Therefore, in light of the RCE, the rejection of the claims under §103, as set forth in the Final Rejection, are hereby withdrawn.  
Eligibility of the claimed subject matter under §101 was confirmed and explained in the Final Rejection.    
	Accordingly, Claims 1 – 3, 5 – 8, 10, and 13 - 15 are pending and in condition for allowance.    
	A statement of Reasons for Allowance is set forth below.

Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance:
	The claimed invention relates to a computerized system for allowing a potential borrower to determine if he or she has a likelihood of successfully closing a loan with one or more lenders, without disclosing their sensitive financial information.   The claimed system uses machine learning techniques to determine a simulation score that provides an idea of the likelihood of successfully qualifying for a loan.  Blockchain techniques are also used to cryptographically maintain the user’s information confidential.  Once the user accepts the terms of a potential loan, the selected lender then has access to the identify and financial information of the borrower via an encrypted key provided by the system.  
	Thus, the prior art of record fails to teach or suggest these features, wherein an acceptance by the selected one of the first prospective transacting entity (e.g. lender) and the second prospective transacting entity to engage in the new prospective online financial transaction causes the selected one of the first prospective transacting entity and the second prospective transacting entity to receive the cryptographic token, thereby revealing the personally identifying information of the subscriber to the selected one of the first prospective transacting entity and the second prospective transacting entity.
	The prior art also fails to teach or suggest the combination of recited features in which this transaction may be accelerated compared to previous methods.  Modern transacting systems include various inefficiencies due to various information asymmetries resulting from a lack of transparency and a lack of general access to transaction-relevant information by all transacting parties. Unfortunately, these various inefficiencies increase the resources and time required for completing a successful transaction thereby increasing the cost of these types of transactions and the transaction timelines. 
	Thus, the prior art fails to teach or suggest the claimed invention in which an API ensemble is combined with machine learning and blockchain methods to accelerate transactions performed partly or fully online by improving the technical capabilities of the parties involved in an online transaction to transaction-relevant data, data-derived intelligence, and immutable assurance of data accuracy.   The claimed ensemble of APIs includes a plurality of distinct API sources having operable access to one or more of sources of data.  The ensemble of APIs may enable a rapid access to data for facilitating one or more parts of one or more transactions between the subscriber and either one or more prospective transacting parties. 

The newly-cited, patent prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art:
U.S. Patent Publication No. 2020/0311808 to Srivastava et al.  This reference is relevant to the features of blockchain protection of data.
U.S. Patent Publication No. 2019/0333142 to Thomas et al.  This reference is relevant to the features of a consumer profile used for the transaction.
U.S. Patent Publication No. 2018/0247376 to Sharma et al.   This reference is relevant to the features of healthcare transactions.
U.S. Patent Publication No. 2020/0265512 to James et al.  This reference is relevant to the features of machine learning techniques.
U.S. Patent Publication No. 2011/0270779 to Showalter.  This reference is relevant to the features of machine learning as used in transactions.
PCT Patent Publication No. WO 2019/107577 to Kang.  This reference is relevant to the features of an API ensemble.
PCT Patent Publication No. WO 202020/092426 to Cella.  This reference is relevant to the features of a lending system.
PCT Patent Publication No. WO 02/073363 to Broadbent et al.  This reference is relevant to the features of a lending system.

Non-Patent Literature:
Anonymous, “A Detailed Overview of AWS API Gateway,” www.alexdebrie.com/posts/api-gateway-elements, 2020.
Patel et al., “KiRTi:  A Blockchain-Based Credit Recommender System for Financial Institutions,” IEEE Transactions on Network Science and Engineering, Vol. 8, No. 2, 2021

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the above cited reference to Srivastava is considered the closest.  This reference teaches the use of machine learning in a lending scenario.  However, unlike the claimed invention, personal information is provided to the lender.  Further there is no simulation score provided to the borrower for giving him or her the likelihood of closing a loan with that borrower.

With respect to Non-Patent Literature, the publication to Patel is considered the closest. This article describes a loan recommender to consumers but fails to describe or suggest the machine learning aspects of the claimed invention in which a likelihood of success score is provided to the borrower.  Nor does this reference disclose the API gateway used to accelerate the transaction.

Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
William (Bill) Bunker
U.S. Patent Examiner
AU 3691
(571) 272-0017

August 24, 2022

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691